DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 6-10 in the reply filed on 09/16/2022 is acknowledged.
Claim(s) 1-5 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022.

Claim Objections
Claim(s) 7-10 are objected to because of the following informalities:
In claim 7-10, line 1, please insert a comma before the wherein clauses.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN108000869A - translation provided).
Regarding claims 6-9, Jiang discloses a device comprising a workbench 1 and power spreading device body 2, wherein the power spreading device body 2 is arranged at a slide 21 and moved along the direction parallel with the upper surface of workbench (Page 4).  The power spreading device body 2 includes storage powder tank 22, amount powder shaft 23, powder axis 24, powder plate 25, scraper 26, and pressure roller 27 (Page 4).  Scraper 26 and pressure roller 27 (build material spreader, collectively) with a low surface energy coat (spreader surface) to prevent powder absorption (Page 5). 
Igarashi does not disclose wherein the spreader surface has a surface energy less than or equal to a maximum surface energy, wherein the maximum surface energy is based on a composition of the build material, wherein the maximum surface energy is a Fowkes Surface Free Energy (SFE) of about 19 dynes per centimeter, nor wherein the spreader surface has a Root Mean Square (RMS) surface roughness less than about 400 microns.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. MPEP 2144.05(II). It would have been routine optimization to arrive at the claimed invention with a reasonable expectation of success since Jiang discloses a scraper and pressure roller coated with a low surface energy coat. A person of ordinary skill in the art would have been motivated to experiment to reach a coating with a surface energy less than or equal to the maximum surface energy based on the composition of the build material to prevent powder absorption. A person of ordinary skill in the art would have been motivated to experiment to reach a coating with a surface energy of about 19 dynes per centimeter and a surface roughness less than about 400 microns to prevent powder absorption.
The limitation “spread the build material in a build material layer by translating the build material spreader through a bed of the build material to shear the build material and form a smooth exposed surface of the build material layer” is a recitation of intended use of the claimed build material spreader. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Jiang teaches an apparatus which includes all the structural limitations of the claim, specifically the scraper and pressure roller with a low surface energy coat.
A claim is only limited by positively recited elements. MPEP 2115. Regarding the limitation(s) “wherein the composition of the build material includes polyamide 12 powder,” the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN108000869A - translation provided), as applied to claim 6, and in further view of Filament2Print, “Kapton Tape” (hereinafter, Filament).
Regarding claim 10, as applied to claim 6, Jiang does not disclose wherein the spreader surface is a surface layer of polyimide tape, masking tape, fiberglass tape, flat acrylic enamel paint, or silicon nitride.
However, in the same field of endeavor, 3D printing, Filament discloses Kapton Tape (surface layer) that is used to reduce the warping effect during 3D printing (Filament, Page 2).  In 3D printing, Kapton Tape resists high temperatures and provides high adhesion between the base and the printed piece (Filament, Page 2). 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the scraper and pressure roller with a low surface energy coat taught by Jiang by apply Kapton Tape as taught by Filament resists high temperatures and provides high adhesion between structural components (Filament, Page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743